*354Curia, per
Johnson, J.
Book entries, made by merchants and shop-keepers, in the regular course of their business, are admitted in evidence from convenience and necessity, and the best security which the rule furnishes against its fraudulent abuse is, that they must be supported by their oaths ; and that were useless unless the defendant could cross examine them, for that is the only means of purging their consciences. By this rule the merchant plaintiff is allowed to be a witness for himself, and there is no case in which, according to the rules of the common law, an ex parte examination, where the witness is present and in the power of the court, has been admitted or allowed as evidence. We are, therefore, very clearly of opinion that the defendant was properly allowed to interrogate the plaintiff, as to the delivery of the goods, and quite as well satisfied that the delivery was not proved.
Motion dismissed.
O’Neall, J. concurred.